TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 8, 2014



                                       NO. 03-12-00265-CV


                          The University of Texas at Austin, Appellant

                                                  v.

                                     John Sampson, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
         REVERSED AND DISMISSED -- OPINION BY JUSTICE GOODWIN;
               DISSENTING OPINION BY CHIEF JUSTICE JONES




This is an appeal from the interlocutory order signed by the trial court on April 20, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s interlocutory order. Therefore, the Court reverses the trial court’s interlocutory

order and dismisses Sampson’s claims for lack of subject matter jurisdiction. Sampson shall pay

all costs relating to this appeal, both in this Court and in the court below.